         Case 2:18-cv-00585-RFB-NJK Document 272
                                             271 Filed 12/28/20
                                                       12/23/20 Page 1 of 2
                                                                          3




 1   Jay J. Schuttert, Esq. (Nevada Bar No. 8656)         David S. Krakoff (pro hac vice)
 2   David W. Gutke, Esq. (Nevada Bar No. 9820)           Benjamin B. Klubes (pro hac vice)
     EVANS FEARS & SCHUTTERT LLP                          Lauren R. Randell (pro hac vice)
 3   6720 Via Austi Parkway, Suite 300                    Adam Miller (pro hac vice)
     Las Vegas, NV 89119                                  BUCKLEY LLP
 4   Telephone: (702) 805-0290                            2001 M Street NW, Suite 500
     Facsimile: (702) 805-0291                            Washington, DC 20036
 5   Email: jschuttert@efstriallaw.com                    Telephone: (202) 349-8000
 6   Email: dgutke@efstriallaw.com                        Facsimile: (202) 349-8080
                                                          Email: dkrakoff@buckleyfirm.com
 7   Andrew Z. Weaver (pro hac vice)                      Email: bklubes@buckleyfirm.com
     Michael D. Pegues (pro hac vice)
     POLSINELLI PC                                        Email: lrandell@buckleyfirm.com
 8                                                        Email: amiller@buckleyfirm.com
     1000 Louisiana Street, Suite 6400
 9   Houston, TX 77002
     Telephone: (713) 374-1600
10   Facsimile: (713) 374-1601
     Email: aweaver@polsinelli.com
11   Email: mpegues@polsinelli.com

12   Attorneys for Plaintiff/Counter-Defendants
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14
15   UNIVERSAL ENTERTAINMENT                            Case No.: 2:18-CV-00585 (RFB)(NJK)
     CORPORATION, a Japanese corporation,
                                                        ORDER  GRANTING
                                                        STIPULATION  AND STIPULATION
                                                                          ORDER TO    TO
16
                   Plaintiff,                           EXTEND TIME
                                                        EXTEND  TIME FOR
                                                                      FOR PLAINTIFF
                                                                          PLAINTIFF TO
                                                                                    TO
17                                                      FILE RESPONSES
                                                        FILE RESPONSES TO
                                                                        TO MOTION
                                                                           MOTION TO
                                                                                   TO
            vs.                                         COMPEL AND
                                                        COMPEL   AND ASSOCIATED
                                                                     ASSOCIATED MOTION
                                                                                 MOTION
18                                                      TO SEAL
     ARUZE GAMING AMERICA, INC., a Nevada               TO SEAL
19   corporation, KAZUO OKADA, an individual,           (FIRST REQUEST)

20                 Defendants.

21   ARUZE GAMING AMERICA, INC., a Nevada
     corporation, KAZUO OKADA, an individual,
22
                   Counter-Claimants,
23
            vs.
24
     UNIVERSAL ENTERTAINMENT
25   CORPORATION, a Japanese corporation,
     ARUZE USA, a Nevada corporation, and JUN
26   FUJIMOTO, an individual,

27                 Counter-Defendants.

28
                                                    1
            Case 2:18-cv-00585-RFB-NJK Document 272
                                                271 Filed 12/28/20
                                                          12/23/20 Page 2 of 2
                                                                             3




 1            IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that the time
 2   for Plaintiff Universal Entertainment Corporation (“UEC”) to file its Response to Defendants’
 3   Motion to Compel Communications Between UEC and the City-Yuwa Partners Law Firm (“Motion
 4   to Compel,” filed under seal on December 21, 2020 – ECF No. 263) is extended for fourteen (14)
 5   days, from January 4, 2021 to January 18, 2021. The parties further agree that the time for UEC to
 6   respond1 to the associated Motion to Seal (filed on December 21, 2020 - ECF No. 262) is extended
 7   for seven (7) days from December 28, 2020 to January 4, 2021. This is the first stipulation for
 8   extension of time for UEC’s responses to either the Motion to Compel or Motion to Seal. This
 9   extension request is to accommodate counsel’s schedules during the Christmas and New Year’s Day
10   Holidays, as well as to provide counsel additional time to evaluate and prepare UEC’s responses.
11   Accordingly, for good cause showing, the parties have agreed to the foregoing extension.
12          Dated
     IT IS SO     this 23rd day of December, 2020.
              ORDERED.

13   EVANSDecember
     Dated: FEARS &28,
                   SCHUTTERT
                       2020  LLP                            HOLLAND & HART LLP

14    By:      /s/ Jay J. Schuttert                         By:      /s/ Robert J. Cassity
                                                     _________________________
            Jay J. Schuttert, Esq.                              J. Stephen Peek, Esq.
15          Nevada Bar No. 8656                      United States Magistrate
                                                                Nevada  Bar No.Judge
                                                                                 1758
            David W. Gutke, Esq.                                  Bryce K. Kunimoto, Esq.
16          Nevada Bar No. 9820                                   Nevada Bar No. 7781
            6720 Via Austi Parkway, Suite 300                     Robert J. Cassity, Esq.
17
            Las Vegas, NV 89119                                   Nevada Bar No. 9779
18                                                                9555 Hillwood Drive, 2nd Floor
            Andrew Z. Weaver, Esq. (pro hac vice)                 Las Vegas, NV 89134
19          Michael D. Pegues (pro hac vice)
            POLSINELLI, PC                                        Attorneys for Defendants Aruze Gaming
20          1000 Louisiana Street, Suite 6400                     America, Inc. and Kazuo Okada
            Houston, TX 77002
21                                                                Jeffrey S. Love (pro hac vice)
            David S. Krakoff (pro hac vice)                       Kristin L. Cleveland (pro hac vice)
22          Benjamin B. Klubes (pro hac vice)                     Klarquist Sparkman, LLP
            BUCKLEY LLP                                           121 SW Salmon St., Ste. 1600
23          2001 M Street NW, Suite 500                           Portland, OR 97204
            Washington, DC 20036
24          Attorneys for Plaintiff/Counter-Defendants            Attorneys for Defendant Aruze Gaming
                                                                  America, Inc.
25
26
27   1Pursuant to the Court’s December 16, 2019 Order, UEC is required within seven days of the filing of the
     Motion to Seal to file “either (1) a declaration establishing sufficient justification for sealing each document
28   at issue or (2) a notice of withdrawal of the designation(s) and consent to unsealing.” ECF No. 132 at 2.
                                                            2
